The opinion of the Court was delivered by
Royce, J.
There is no occasion to discuss the question of acquiescence, as distinguished from that of possessory title. As a general rule, it is doubtless true, that an admission by a party of a mistaken line for the true one, has no legal effect upon his title ; and that a mutual recognition of a wrong line by adjoining proprietors, and their acquiescence in such line, unless accompanied by possession of one, or both, according to it, and that continued for fifteen years, are not conclusive as to their respective rights. The principle is well settled, that if a person enters upon a lot, or tract of land, with visible boundaries, under a deed of the entire tract, his actual occupation and improvement of a partis construed a possession of the whole. And this is more emphatically so, if he makes a notorious claim to the whole. His possession, under such cicumstances, is co-extensive with his claim of title. This principle entitled Brace Jones to consider himself in possession to the east line, because his deeds extended to it, it being found to be the true east line of No. 18. And so long as he should persist in his claim, to that extent, a subsequent conflicting possession should not be extended, by construction, beyond the limits of the actual adverse occupa*36tion. It is competent, however, for a party to withdraw his claim to land, in which he has a title, as by adopting a wrong line for his boundary ; and by this means, although his title may remain, his constructive possession of the part abandoned, ceases. And, at the same time, the constructive possession of another may commence against him, in the manner already mentioned.
Applying these rules of law to the present case, we find the most decisive abandonment by Brace Jones, in A. D. 1814, of all that part of the disputed tract lying east of the twenty acres, which he then deeded to Shiverick • Crowell. This was an unequivocal recognition of the line, for which the plaintiff contends, not only as far south as the twenty acres extended, but, by necessary implication, across the whole lot. Immediately upon this, the claims of title and possession, to which the plaintiff has succeeded, evidenced by a succession of deeds with a corresponding claim of property, were extended west to the same line. This was continued for more than twenty years, during all which time Jones regarded that line as his eastern boundary, and asserted neither title nor possession beyond it. We are clearly of opinion, that, in this state of things, actual occupation and improvement of the north part of the tract was, in legal contemplation, a possession of the whole. It follows that the plaintiff, by a possession of more than fifteen years, had acquired a title to the lands in question, and was therefore entitled to recover.
Judgment of County Court reversed, and new trial granted.